Citation Nr: 0431847	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  94-43 366
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for hiatal 
hernia with esophagitis, peptic ulcer disease with 
cholecystitis, currently evaluated as 30 percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1979 
to October 1980.

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran an increased (compensable) rating for his 
service-connected cholecystitis in September 1993.  He 
appealed to the Board of Veterans' Appeals (the Board).

The veteran testified before a member of the Board at a 
hearing held at the RO in December 1996.  The transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  The Board notes that the member of the Board who 
presided over the veteran's hearing at the RO has since left 
the Board.  The veteran was contacted in February 2000 and 
declined a hearing before another member of the Board.

The Board remanded this claim for additional development in 
February 1997.  In August 1999, the RO granted service 
connection for peptic ulcer disease and hiatal hernia with 
esophagitis and assigned a 30 percent disability rating for 
hiatal hernia with esophagitis, peptic ulcer disease and 
cholecystitis.  The case was thereafter returned to the 
Board.  In April 2000, the Board issued a decision denying 
the veteran's claim of entitlement to an increased rating for 
hiatal hernia with esophagitis, peptic ulcer disease, and 
cholecystitis.  The veteran duly appealed to the United 
States Court of Appeals for Veterans Claims (the Court).

In an April 2001 order, the Court granted VA's 2001 motion to 
vacate the April 2000 Board decision and remand the case for 
further development and readjudication to include providing 
the veteran with notice and assistance in compliance with the 
Veterans Claims Assistance Act of 2000 [the VCAA].  The case 
was then returned to the Board.  

In a September 2001 decision, the Board denied the veteran's 
claim of entitlement to an increased rating for hiatal hernia 
with esophagitis, peptic ulcer disease, and cholecystitis.  
The veteran appealed to the Court.   VA's Office of General 
Counsel, representing the appellee Secretary of Veterans 
Affairs filed a motion in December 2002 requesting that the 
Court vacate the Board's September 2001 decision and remand 
the case for possible further development and readjudication, 
and specifically to accomplish certain notice to the veteran 
as required by the VCAA.  In a December 2003 order, the Court 
granted VA's December 2002 motion in part and vacated the 
September 2001 decision.  The Court's Order will be discussed 
in greater detail below.  The case was then returned to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Board CUE claim

In pleadings to the Court the veteran, through his then 
representative, alleged 
that the Board's September 2001 decision was the product of 
clear and unmistakable error (CUE).  Although noting that 
argument on page 1 of its Order, the Court did not address 
that matter further.  In any event, because the September 25, 
2001, Board decision has been vacated by the Court, the 
matter of CUE in that decision is moot.  See 38 U.S.C.A. 
§ 7111 (West 2002).

Status of representation

The veteran is currently unrepresented in this appeal.  In 
May 2004, after repeated attempts to contact the veteran's 
attorney did not produce a response, the Board contacted the 
veteran concerning the December 2003 Order of the Court.  The 
veteran advised VA that he was no longer represented by that 
attorney and that he had not retained additional 
representation.  The veteran was notified by letter dated 
June 24, 2004, of his right to select another representative.  
The veteran did not respond to this letter within the time 
provided (30 days) or at any time thereafter.  The Board will 
proceed under the assumption that the veteran has chosen to 
proceed unrepresented.  This remand will afford the veteran 
another opportunity to secure representation if he so 
desires.



REMAND

The procedural history of this case has been set out in the 
Introduction above.  As noted, on December 30, 2003 the Court 
issued an Order with respect to this case.
The Court determined that although the RO provided the 
veteran with notice of the provisions of the VCAA and a 
description of the evidence to be provided, the RO did not 
advise the veteran that he should submit any evidence in his 
possession which is pertinent to the claim on appeal.  See 
38 C.F.R. § 3.159 (2004).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 
38 U.S.C.A. § 5103(b).  Thus, if, as here, the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. Pursuant to the Court's December 30, 
2003 Order and 38 C.F.R. § 3.159(b), VBA 
must inform the veteran that he should 
provide any evidence in his possession 
that is pertinent to his claim on appeal.  

2. After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case. 
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




